



May 10, 2016 nasdaqlogo.jpg [nasdaqlogo.jpg]




One Liberty Plaza / 50th Floor
New York, NY 10006 / USA
Nasdaq.com





Dear Michael:


I am pleased to offer you employment with Nasdaq, Inc. (“Nasdaq” or the
“Company”) in the position of Executive Vice President, Corporate Strategy and
Chief Financial Officer. We anticipate your full time start date to be on or
around June 6, 2016 (the “Start Date”). This position will be located in our New
York City office and will report directly to Mr. Robert Greifeld, Chief
Executive Officer.
The terms and conditions of your employment are as follows, and are subject to
approval by the Nasdaq Management Compensation Committee (“the Committee”):
1)
Your base salary will be $500,000 per annum, paid on a bi-weekly basis, in
accordance with the Company’s regular payroll practices and subject to
appropriate withholdings and deductions.



2)
You will be eligible to participate in the Nasdaq Executive Corporate Incentive
Program (ECIP) as governed by the provisions of that program. Your target bonus
opportunity will be $750,000, less applicable taxes and withholdings, and is
payable during the normal award payment timeframe (expected first quarter 2017).
Your bonus target for 2016 will not be pro-rated due to your start date, however
your bonus goals, and associated upside and downside, will cover the timeframe
from your start date through December 31, 2016, not the full calendar year. Your
maximum 2016 bonus opportunity will be $1,200,000, assuming a start date in
June. The level of actual payout could exceed or fall below the target amount of
your target bonus opportunity and is based upon corporate financial, business
unit and individual performance results.



3)
You will be eligible to receive an annual equity grant based on our standard
Executive Vice President (“EVP”) equity guidelines and subject to the approval
of the Committee. Details relating to this equity award will be outlined in the
equity award agreements you will be asked to sign and subject to the terms and
conditions of the Equity Plan in affect at the time of the grant. Your target
equity grant will be $1,100,000. Your 2016 grant will consist of 50% percent
performance share units (“PSUs”) and 50% restricted stock units (”RSUs”). The
PSUs will vest 100% after 3 years, to vest December 31, 2018. The PSU value will
be determined based on 3-year relative total shareholder return versus both
Nasdaq’s global exchange peers (50%) and the companies in the Standard and
Poor’s 500 (50%). The actual payout will range from 0% to 200% of target based
on the performance results. The RSUs will vest 1/3 each year over a three year
period as measured from your grant date.



You will also receive a one-time Welcome Equity Grant of $1,000,000. This grant
will consist of 100% Restricted Stock Units (“RSUs”) which will vest 1/3 each
year over a three year period as measured from your grant date.




1



--------------------------------------------------------------------------------





These equity awards are subject to your continued employment with the Company
and will not be pro-rated due to your start date. This equity award is subject
to the approval of the Committee. Your PSUs and RSUs will be granted just after
your start date; the stock price used for these awards will be the closing stock
price on the day the Committee approves these grants.


4)
You will be eligible for relocation assistance in direct connection with your
relocation from Toronto, Canada to New York City, United States as per the
below. All benefits are to be received net of tax, unless otherwise stated. Net
of tax means that the Company will cover any state, local, federal or FICA tax
imposed on the taxable benefits listed below.



•
One home finding trip for up to 6 days/5 nights performed by a provider selected
by the Company.



•
New home purchase closing costs or lease acquisition fees.



•
Removal of household goods up to a maximum of 40 cubic meters from Toronto to
New York City performed by a provider selected by the Company. Storage of
household goods for up to 60 days, if applicable. Movement of two automobiles,
if applicable.



•
Final trip expenses, including airline tickets, meals, short-term lodging, for
you and your immediate family from Toronto to New York City.



•
A miscellaneous allowance of $10,000, net of tax, to cover additional relocation
expenses not directly reimbursed.



•
Destination services for 2 days performed by a provider selected by the Company.
The services can include assistance with local matters such as obtaining a
social security number, opening bank accounts, obtaining mortgage pre-approval,
and other practical items.



•
Temporary housing up to 60 days by a provider selected by the Company. The
Company may at its sole discretion decide on appropriate location and size of
the temporary housing.



•
United States tax briefing and tax return filing assistance for Canada and
United States filings for 2016 and 2017 tax years performed by a provider
selected by the Company. You are responsible for providing the provider with the
information requested in a timely manner to ensure completion of your tax
returns.



•
Visa and immigration assistance by a provider selected by the Company. This
benefit includes obtaining the initial residence permit for your family and work
permit for you and your spouse.



If you voluntarily resign or if the Company terminates your employment for Cause
(as defined in Section 7 below) within one year of your relocation start date,
you will be required to repay the relocation expenses, as well as any fees and
costs associated with the collection of those expenses, to the company within 60
days of termination. Prior to receiving any of the above listed benefits, you
will be required to send the Company a signed version of the Repayment Agreement
for International Local Transfers that has been provided to you. If, however,
you are involuntarily terminated by the company within one year of your
relocation (1) you will not be required to repay


2



--------------------------------------------------------------------------------





relocation expenses, and (2) the Company will pay all reasonable relocation
expenses, consistent with those applicable expenses listed above, as well as any
early termination of lease fees.


5)
As a full-time employee, you will be eligible to participate in Nasdaq’s
employee benefit programs generally available to similarly situated Company
Employees, as may be in effect from time to time at the Company, subject to the
terms and conditions of the relevant plans. If you elect health and welfare
benefits during your initial enrollment period, they will become effective the
first day of the month following employment. An overview of the Nasdaq employee
benefit program is enclosed with this letter. In addition, you will be eligible
for five weeks of vacation per calendar year.



6)
As an EVP of the Company, you will be eligible to participate in the Company’s
executive benefits, including executive health exams and financial planning
services. These programs are provided to you 100% company-paid; you are
responsible for the taxes if you use the financial planning benefit.



7)
If you are terminated by the Company, other than for Cause, or for Good Reason,
you will be entitled to severance pay under the EVP severance policy, which will
be no less than 1.5x salary plus target bonus plus 12 months of health insurance
coverage at the active employee rate. Additionally, your unvested equity at the
time of termination of employment will continue to vest for an additional 18
months after termination. If the termination occurs prior to the full vesting of
your one time Welcome Equity Grant, 100% of the Welcome Equity Grant vesting
will be accelerated upon termination. Per the Nasdaq, Inc. Equity Incentive
Plan, the Management Compensation Committee of the Board of Directors shall have
the authority to determine any additional vesting continuation or acceleration
upon termination of employment.



8)
Per the Nasdaq, Inc. Equity Incentive Plan, the Management Compensation
Committee of the Board of Directors shall have the authority to determine any
additional vesting continuation or acceleration upon termination of employment.

a.
“Cause” means (i) your conviction of, or pleading nolo contendere to, any crime,
whether a felony or misdemeanor, involving the purchase or sale of any security,
mail or wire fraud, theft, embezzlement, moral turpitude, or Nasdaq or its
affiliates’ property (with the exception of minor traffic violations or similar
misdemeanors); (ii) your repeated neglect of duties; or (iii) your willful
misconduct in connection with the performance of duties.

b.
“Good Reason” shall mean (i) reducing your position, duties, or authority; or
(ii) relocating your principal work location beyond a 50 mile radius of your
work location; provided that no event or condition shall constitute Good Reason
unless (A) you give written notice specifying your objection to such event or
condition within 90 days following the occurrence of such event or condition,
(B) such event or condition is not corrected, in all material respects, in a
manner that is reasonably satisfactory to you within 30 days following the
receipt of such notice, and (C) you resign from your employment within not more
than 30 days following the expiration of the 30-day period described in the
foregoing clause (B).



9)
If you are terminated by the Company, other than for Cause, or for Good Reason
(Good Reason and Cause defined in the Change in Control Severance Plan) within
two years following a change-in-control, you will be entitled to severance pay
under the EVP Change in Control Severance Plan, which equates to no less than 2x
salary plus 1 times target bonus plus prorated current year bonus



3



--------------------------------------------------------------------------------





plus 12 months of health insurance coverage at the active employee rate. Any
unvested equity (including PSUs and RSUs) will vest upon termination, subject to
the rules in the Nasdaq Equity Incentive Plan; termination for Good Reason (as
defined by the Change in Control Severance Plan) will be considered an
Involuntary Termination for purposes of equity vesting.


10)
This offer is subject to a satisfactory completion of a drug test, background
check, and fingerprint check, as applicable to your location and as evaluated by
the Company in its sole discretion. It is recommended that you not resign from,
or give notice to, your current employer until you have been notified that you
have successfully cleared the background screening. In addition, this offer is
contingent upon you providing satisfactory proof of identity and legal authority
to work in the United States.



11)
As a condition of employment with the Company, you are required to execute the
Company’s Continuation of Obligations Agreement attached hereto as Appendix A.
Please review and execute the Continuation of Obligations Agreement and return
it with your signed copy of this letter.



12)
The Company maintains and from time to time modifies and implements various
Company policies and procedures including, but not limited to, a Company
Employee Handbook and Company Code of Ethics. You will be expected to comply
with all such policies and procedures.



13)
Please disclose to us any and all agreements that may affect your eligibility to
be employed by Nasdaq, its affiliates or subsidiaries, or that may limit the
manner in which you may be employed. It is our understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. You agree not to bring any third party
confidential information to Nasdaq, its affiliates or subsidiaries, including
that of any former employer, and that in performing your duties you will not in
any way utilize any such information. You further agree that, during the term of
your employment, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
we are now involved or become involved during the term of your employment, nor
will you engage in any other activities that conflict with your obligations to
us.



14)
By signing below, you also represent and warrant that you are not subject to any
contract, agreement, or restrictive covenant of any kind that would prevent you
from accepting employment with the Company and/or beginning work for the
Company, or from freely and fully performing your duties hereunder. You further
promise that should you become aware of any reason you cannot join or remain
employed by the Company, or fully execute your responsibilities for the Company,
you will immediately notify the Company of such development, in writing.
Similarly, if you receive any communication from a former employer or any other
person or entity claiming you cannot join or continue employment at the Company,
you will immediately notify the Company in writing. You also represent that you
will abide by all contractual obligations you may have to all prior employers
and that you will not retain, review, or utilize any other person’s or entity’s
confidential or proprietary information in connection with your work for the
Company or share or disclose such information to any other person or entity.



15)
This offer of employment, with Appendix A–Continuation of Obligations Agreement,
constitutes the entire offer, superseding any prior offers, understandings,
communications, representations and/or agreements with respect to the subject
matter hereof. This offer of employment shall be governed by the laws of the
State of New York without giving effect to the principles of conflicts of law.



4



--------------------------------------------------------------------------------







16)
Your employment will be on an “at-will” basis meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause or prior notice. The Company also reserves the right to modify the
terms, benefits, and conditions of your employment at any time.



Michael, we look forward to having you join Nasdaq, and we believe you will find
the work to be both challenging and personally rewarding! Please don’t hesitate
to contact me if you have any questions. To acknowledge your acceptance of this
offer of employment, please sign below and return it to my attention by mail or
soft copy scan to Bryan.Smith@nasdaq.com.


Sincerely,


/s/ Bryan E. Smith


Bryan E. Smith
Senior Vice President, Head of Global Human Resources


Enclosure: Continuation of Obligations Agreement


I accept this offer of employment by Nasdaq, Inc.
/s/ Michael Ptasznik                                    May 10, 2016

--------------------------------------------------------------------------------

Michael Ptasznik                                    Date


5

